In an action to foreclose a mortgage, Waters Edge Holding Corporation appeals from so much of an order of the Supreme Court, Suffolk County, dated August 26, 1975, as denied its motion to (1) dismiss the affirmative defenses interposed by defendant Marschall against its counterclaims, (2) dismiss the action against the defendants Muniz, Richman and Friscia and (3) vacate, in its entirety, the respondent’s demand for a bill of particulars. Order affirmed insofar as appealed from, without costs or disbursements. Under the facts herein, Special Term was warranted in reaching the conclusion that it did. Cohalan, Acting P. J., Damiani, Rabin, Titone and Hawkins, JJ., concur.